PER CURIAM.
Appellant was sentenced as an habitual felony offender. We affirm. However, as we did in Hodges v. State, 596 So.2d 481 (Fla. 1st DCA 1992), we certify the following question to the supreme court as one of great public importance:
DOES SECTION 775.084, FLORIDA STATUTES (1989), DENY EITHER DUE PROCESS OR EQUAL PROTECTION OF LAW UNDER EITHER THE FLORIDA OR THE UNITED STATES CONSTITUTION; OR VIOLATE THE DOCTRINE OF SEPARATION OF POWERS, AS SET FORTH IN THE FLORIDA CONSTITUTION?
SMITH, WIGGINTON and WOLF, JJ., concur.